Citation Nr: 0912190	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  94-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as a result of an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1969 
to April 1971 and from January 1991 to October 1991.  During 
that time, and specifically from February 1991 to September 
1991, the Veteran served in Southwest Asia.  In addition, the 
Veteran had various periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, denying, in pertinent 
part, the claims currently before the Board.  

In October 2003, the Board remanded the Veteran's appeal to 
the San Juan RO, through the Appeals Management Center (AMC) 
in Washington, D.C. for further evidentiary development.  The 
Veteran's appeal was again remanded by the Board in October 
2008 for further evidentiary development for the claims on 
which the present appeal is based.  Such development has now 
taken place and the Board may proceed with appellate review.  


FINDINGS OF FACT

1.  The Veteran's left shoulder pain is associated with the 
known clinical diagnosis of acromioclavicular joint 
degenerative disease with impingement syndrome.  

2.  The Veteran's acromioclavicular joint degenerative 
disease with impingement syndrome of the left shoulder did 
not manifest as a result of the Veteran's military service.  

3.  The Veteran's bilateral knee pain is associated with the 
known clinical diagnosis of degenerative osteoarthritis.  

4.  The Veteran's bilateral degenerative osteoarthritis of 
the knees did not manifest as a result of the Veteran's 
military service, nor may it be presumed to have so 
manifested.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
disability of the left shoulder, including as a result of an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).  

2.  The criteria for a grant of service connection for a 
bilateral knee disorder, including as a result of an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in the year 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial rating decision, the RO did not err in 
not providing such notice.  Rather, the Veteran has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was later satisfied by way of 
letters sent to the Veteran in November 2004 and November 
2005 that fully addressed all notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The Veteran was provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) in the November 2007 
supplemental statement of the case (SSOC).  The claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 1995 and November 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also 
incorporated the Veteran's private medical records and a 
record from the Social Security Administration (SSA) into the 
claims file.  Significantly, VA received notice from the 
Veteran in December 2007 that he had no additional evidence 
to submit in support of his claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  
A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d).  

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
However, with exceptions not here applicable, current law 
requires that in order to obtain compensation for an 
undiagnosed illness, the disability in question must not be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  

Left Shoulder Disability

The Veteran contends that he is entitled to service 
connection for a left shoulder disorder, claimed as bursitis 
of the left shoulder, to include as due to an undiagnosed 
illness.  However, as discussed below, the preponderance of 
the competent medical evidence of record demonstrates that 
service connection is not warranted for a left shoulder 
disorder, either on a direct basis or as due to an 
undiagnosed illness.  

As an initial matter, evidence of record shows that the 
Veteran's left shoulder complaints have been attributed to 
the known clinical diagnosis of degenerative disease of the 
acromioclavicular joint of the left shoulder with impingement 
syndrome.  As a result, service connection cannot be granted 
for such symptomatology as due to an undiagnosed illness, 
despite the Veteran's service in Southwest Asia.  38 C.F.R. § 
3.317(a)(1)(ii).  The Board will, therefore, turn its 
attention to whether service connection is warranted for a 
left shoulder disability on a direct basis.  

The Veteran's service medical records are silent as to 
treatment for a left shoulder disorder.  During the Veteran's 
period of active duty from August 1969 to April 1971, the 
Veteran did not seek treatment for, or complain of, a left 
shoulder disorder.  According to the Veteran's April 1971 
separation examination, the Veteran's upper extremities were 
normal at the time of separation.  Further, the Veteran 
reported that he did not then, nor had he ever, suffered from 
a painful or "trick" shoulder or elbow.  

The Veteran first reported a history of a painful or 
"trick" shoulder or elbow during his duty with the Army 
Reserves during a February 1983 examination.  He again 
reported this problem in August 1988 and December 1990 
examinations.  However, the Veteran's upper extremities were 
found to be normal by the examining physicians performing all 
of these examinations.  These records do not indicate that 
the Veteran was ever treated for left shoulder pain or that 
he was diagnosed with a left shoulder disorder during his 
Reserve service.  There is also no evidence that the Veteran 
suffered from any disease or injury of the left shoulder 
during this time.  The December 1990 examiner did note that 
osteoarthritis of the left shoulder was suspected, but no 
actual diagnosis was assigned and the examiner concluded that 
the Veteran's upper extremities and musculoskeletal system 
were normal.  

Likewise, the Veteran's service medical records for his 
period of active duty from January 1991 to September 1991 are 
silent as to medical treatment for a left shoulder disorder.  
According to the Veteran's September 1991 separation 
examination, the Veteran's upper extremities were normal upon 
separation.  The Veteran did report a history of painful or 
"trick" shoulder or elbow at this time, and it appears that 
the Veteran reported a history of "bursitis" as well.  
However, no diagnosis was assigned or abnormality noted.  

Army Reserve medical records from after the Veteran's 
September 1991 separation from duty also fail to demonstrate 
that the Veteran sought treatment for left shoulder pain or 
was diagnosed with a  left shoulder disability.  Therefore, 
the evidence does not demonstrate that the Veteran was 
diagnosed with a chronic disability of the left shoulder 
during his active or Reserve service.  

Post-service medical records also fail to demonstrate that 
there is a relation between the Veteran's complaints of left 
shoulder pain and his military service.  Upon separation, the 
Veteran was afforded a VA examination in December 1991.  At 
the time of this examination, the Veteran was noted to have 
no musculoskeletal deformities with full ranges of motion of 
the joints.  The earliest evidence of post-service complaints 
of left shoulder pain is a December 1992 VA outpatient 
treatment note, in which the Veteran sought treatment with 
complaints of left shoulder pain for the last few days.  A 
diagnosis of bursitis was assigned at this time.  

The Veteran was afforded VA examination in February 1995.  X-
rays were taken, revealing that the Veteran had minimal 
degenerative joint disease of the acromioclavicular joint.  
The VA examiner diagnosed the Veteran with bursitis of the 
left shoulder.  No etiological opinion was offered at this 
time.  A VA outpatient treatment note from September 1997 
indicates that the Veteran was later diagnosed with 
arthralgia of the left shoulder.  The Veteran also underwent 
a private orthopedic evaluation in June 2000.  According to 
the evaluation report, the Veteran's shoulder girdle and 
upper extremities were normal at this time.    

Subsequent treatment records demonstrate that the Veteran has 
continued to seek treatment for complaints of left shoulder 
pain, indicating that the Veteran does now suffer from a 
chronic condition of the left shoulder.  However, a current 
disability is not in and of itself sufficient to warrant a 
grant of service connection.  See 38 C.F.R. § 3.303.  There 
must also be competent medical evidence linking the current 
disability to the Veteran's military service.  Id.  However, 
none of the Veteran's medical records since military service 
suggest that there may be a connection between this left 
shoulder pain and the Veteran's military service.  

The Veteran was afforded a VA joint examination in November 
2008 to determine if such a nexus existed.  The examiner 
diagnosed the Veteran with left shoulder acromioclavicular 
joint degenerative disease with impingement syndrome.  The 
examiner concluded that an opinion linking the Veteran's 
shoulder disorder to his military service could not be made 
and would be mere speculation.  The examiner based this 
opinion on the complete lack of medical evidence of medical 
care, treatment or evaluation of a left shoulder disorder 
during the Veteran's military service or within one year 
following the Veteran's separation from service.  The 
examiner noted that constant exercising could possibly 
exacerbate any preexisting degenerative changes.  However, 
the examiner noted that the evidence of record failed to 
support that this occurred either.  Therefore, the examiner 
concluded that no nexus opinion could be provided, and as 
such, there is no competent medical evidence of record 
linking the Veteran's current disability to his military 
service.  

The Board recognizes that the Veteran believes his current 
left shoulder disorder is related to his military service.  
During the Veteran's February 1995 VA examination, the 
Veteran expressed a belief that his pain began after 
receiving a vaccination in Saudi Arabia.  During the 
Veteran's November 2008 VA examination, however, the Veteran 
reported that his left shoulder pain began as far back as 
1969.  Regardless, VA has not received any evidence 
suggesting that the Veteran possesses the requisite skill and 
training to offer such a medical opinion.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  As such, the Veteran is not competent to 
diagnose himself with a left shoulder disorder during service 
or provide an etiological opinion.  The Board finds the 
complete absence of medical treatment of the left shoulder 
throughout the Veteran's active duty to be more persuasive 
than the Veteran's opinion in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left shoulder disorder is denied.

Bilateral Knee Disability 

The Veteran contends that he is entitled to service 
connection for a bilateral knee disorder, to include as due 
to an undiagnosed illness.  However, as discussed below, the 
preponderance of the competent medical evidence of record 
demonstrates that service connection is not warranted for a 
bilateral knee disorder, either on a direct basis or as due 
to an undiagnosed illness.  

As an initial matter, evidence of record shows that the 
Veteran's bilateral knee disorder has been attributed to the 
known clinical diagnosis of mild degenerative osteoarthritis.  
As a result, service connection cannot be granted for such 
symptomatology as due to an undiagnosed illness.  38 C.F.R. § 
3.317(a)(1)(ii).  The Board will, therefore, turn its 
attention to whether service connection is warranted for a 
bilateral knee disability on a direct basis.  

The Veteran's service medical records are silent as to 
treatment for a bilateral knee disorder.  During the 
Veteran's period of active duty from August 1969 to April 
1971, the Veteran did not seek treatment for, or complain of, 
a knee disorder.  According to the Veteran's April 1971 
separation examination, the Veteran's lower extremities were 
normal at the time of separation.  Further, the Veteran 
reported that he did not then, nor had he ever, suffered from 
a "trick" or locked knee.  

The Veteran first reported a history of a "trick" knee 
during his duty with the Army Reserves during an August 1975 
examination.  He again reported this problem in February 
1983, August 1988 and December 1990 examinations.  However, 
the Veteran's lower extremities were found to be normal by 
the examining physicians performing all of these 
examinations.  These records do not indicate that the Veteran 
was ever medically treated for a knee condition or knee pain 
or that he was diagnosed with a disorder of either knee 
during his Reserve service.  There is also no evidence that 
the Veteran suffered from any disease or injury related to 
his knees during this time.  The December 1990 examiner did 
note that osteoarthritis of the left knee was suspected, but 
no actual diagnosis was assigned and the examiner concluded 
that the Veteran's lower extremities and musculoskeletal 
system were normal.  

Likewise, the Veteran's service medical records for his 
period of active duty from January 1991 to September 1991 are 
silent as to medical treatment for a bilateral knee disorder.  
According to the Veteran's September 1991 separation 
examination, the Veteran's lower extremities were normal at 
the time of separation.  The Veteran did report a history of 
a "trick" or locked knee at this time.  However, no 
diagnosis was assigned or abnormality noted.  Army Reserve 
medical records from after the Veteran's September 1991 
separation from duty also fail to demonstrate that the 
Veteran sought treatment for knee pain or was diagnosed with 
a knee disability.  Therefore, the evidence does not 
demonstrate that the Veteran was diagnosed with a chronic 
disability of either knee during his active or Reserve 
service.  

Post-service medical records also fail to suggest a 
relationship between the Veteran's complaints of knee pain 
and his military service.  Upon separation, the Veteran was 
afforded a VA examination in December 1991.  At the time of 
this examination, the Veteran was noted to have no 
musculoskeletal deformities with full ranges of motion of the 
joints.  He was also provided with a physical examination in 
June 1994, and again, it was noted that the Veteran had no 
abnormalities of the extremities.  X-rays taken of the 
Veteran's knees in February 1995 by VA also revealed no 
evidence of significant bony or articular abnormalities.  
Crepitus was noted upon examination in February 1995, 
however, and a diagnosis of bilateral patellofemoral syndrome 
was assigned.  This is the earliest diagnosis of a bilateral 
knee disorder.  As such, the one year presumption for 
arthritis is not applicable.  38 C.F.R. §§ 3.307.  A 
September 1997 VA outpatient treatment note indicates that 
the Veteran was later diagnosed with arthralgia of the knees, 
rather than patellofemoral syndrome.  

Subsequent treatment records suggest that the Veteran's knee 
disorder improved after the above diagnoses.  The Veteran was 
afforded a private orthopedic evaluation in June 2000.  X-
rays were taken as part of this evaluation.  According to the 
report, the Veteran's left lower extremity was normal at this 
time.  X-rays of the right lower extremity revealed no 
evidence of soft tissue swelling, effusion, or gross bony 
deformities.  The examiner noted that the Veteran had full 
range of motion of the right knee, but there was 
"allegedly" pain beginning at 90 degrees.  The examiner 
concluded that there was evidence of early degenerative 
changes in the right knee with limited clinical sequela.  

Subsequent treatment records demonstrate that the Veteran has 
sought treatment for bilateral knee pain on numerous 
occasions since 2000.  This suggests that the Veteran does 
now suffer from a chronic bilateral knee condition.  However, 
a current disability is not in and of itself sufficient to 
warrant a grant of service connection.  See 38 C.F.R. 
§ 3.303.  There must also be competent medical evidence 
linking the current disability to the Veteran's military 
service.  Id.  However, none of the Veteran's medical records 
suggest that there may be a connection between this knee pain 
and the Veteran's military service.  

The Veteran was afforded a VA joint examination in November 
2008 to address whether a nexus could be established between 
the Veteran's knee disorder and his military service.  The 
examiner found crepitation in both knees, accompanied by 
subpatellar tenderness.  The examiner also reviewed X-ray 
images from October 2008 and concluded that the Veteran was 
suffering from mild degenerative osteoarthritis of both 
knees.  The examiner concluded that an opinion linking the 
Veteran's knee disorder to his military service could not be 
made and would be mere speculation.  The examiner based this 
opinion on the complete lack of medical evidence of medical 
care, treatment or evaluation for a knee disorder during the 
Veteran's military service or within one year following the 
Veteran's separation from service.  The examiner noted that 
constant exercising could possibly exacerbate any preexisting 
degenerative changes.  However, it was noted that the 
evidence of record failed to support that this occurred 
either.  As such, the examiner concluded that no nexus 
opinion could be provided.  There is no competent medical 
evidence of record linking the Veteran's current disability 
to his military service.  

The Board recognizes that the Veteran believes his current 
bilateral knee disorder is related to his military service 
and that he reported suffering from a locked knee during 
service.  However, VA has not received any evidence 
suggesting that the Veteran possesses the requisite skill and 
training to offer such a medical opinion.  As previously 
mentioned, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  As such, the Veteran is not 
competent to diagnose himself with a knee disorder during 
service or provide an etiological opinion.  The Board finds 
the absence of medical treatment of either knee throughout 
the Veteran's active duty to be more persuasive than the 
Veteran's opinion in this case.  As the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder is denied.


ORDER

1.  Entitlement to service connection for a left shoulder 
disability, to include as a result of an undiagnosed illness, 
is denied.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include as a result of an undiagnosed illness, 
is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


